DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This office action is responsive to amendment filed on October 23, 2020. Claims 1, 9, 15 and 17 have been amended. Claims 3, 11 and 19 have been canceled. Claims 1, 2, 4-10, 12-18 and 20 remain pending in the application.
The previous objection to claim 9 has been withdrawn due to Applicant’s amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (US. Pub. No. 2019/0207778 A1, hereinafter Qiao) in view of Yu et al. (US. Pub. No. 2019/0075552 A1, hereinafter Yu).

Regarding claim 1. 
        Qiao teaches a method, comprising:
               receiving, by a network device (Qiao, SMF (session management function) 160 of Fig.1), a message requesting establishment of a packet data unit (PDU) session for an end device (Qiao, SMF of Figs. 1-2, 21 and ¶ [0264], may receive a first message from an access and mobility management function (AMF). The first message may comprise a request to establish at least one packet data unit (PDU) session for a wireless device UE of Fig. 1 (end device));  
               determining, by the network device, that the message identifies particular performance requirements relating to the requested PDU session (the Examiner has interpreted traffic and QoS as performance requirement per Applicant’s disclosure in ¶ [0018]-SMF 160 of Fig. 1 (network device) may take one or more actions (determines),…  based on “the message may comprise the policy (s) e.g. QoS policy, gating policy and/or traffic (the message identifies particular performances requirements)…, the device type (IoT) related service data flow(s) and/or PDU session, and/or wireless device”); and Qiao also teaches the initiating of presenting or instantiation of one or more functionalities wherein comprise one or more of: centralized unit (CU) functionalities, accessibility and mobility management function (AMF) functionalities, or session management function (SMF) functionalities (Qiao, ¶ [0127], “access and mobility management function (AMF)…, and (SMF) Session Management Function”. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen at least AMF and SMF).
             Qiao does not explicitly teach the initiating dynamic instantiation of one or more functionalities at a configurable control node based on the particular performance requirements; and establishing the PDU session using one or more of the dynamically instantiated functionalities.
              However, Yu further teaches the initiating dynamic instantiation of one or more functionalities at a configurable control node based on the particular performance requirements (Yu teaches in ¶ [0044] about dynamically configurable nodes for example, nodes 111 or 112 of Fig.1 can communicate with UE (user equipment) and further teaches in ¶ [0047] how different nodes communicatively coupled to one or more functionalities the AMF 132 (access mobility management function) and the UPF 134 (user plane function) based on the  as performance requirements per Applicant’s disclosure in ¶ [0018]-[0019] and [0022]); and 
             establishing the PDU session using one or more of the dynamically instantiated functionalities (Yu teaches in ¶ [0055] how to support and establish multi-homed PDU session based on QoS handling and traffic usage reporting (QoS and traffic equivalent to applicants “performance requirements”) and further teaches in ¶ [0056] how the established PDU session route the traffic to proper destination by communicating with the configured one or more functionalities such as, SMF and UPF (equivalent to applicants “one or more functionalities”) and further teaches in ¶ [0044] about dynamically configurable nodes for example, nodes 111 or 112 of Fig.1 can communicate with UE (user equipment).
                 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of separation of central unit control plane (CU-CP) and central unit user plane (CU-UP) functionalities while supporting network slicing ([0047] and [0049]) of Yu into a session management function and/or the (SMF) Session Management Function in the PDU session (Fig. 1 and [0264]) of Qiao. One would have been motivated to do so in order to perform the transmission of requested resources by a CU-CP entity of next-generation node-B (gNB) to a set of CU-UP entities of the gNB since this method helps the apparatus to improve power conversion efficiency while providing beneficial implementation size and heat dissipation characteristics. The apparatus increases throughput, coverage and robustness and reduces latency and operational and capital expenditures efficiently. 

                Regarding claim 2.  
            Qiao teaches wherein the performance requirements indicate one or more of: a security requirement, a latency requirement, and a reliability or reachability requirement (Qiao, ¶ [0190] teaches about getting the QoS and traffic policy to perform the functionality of access and mobility management function, AMF 155 which includes reachability management, security anchor function or security context management (SCM), ultra-reliable low-latency communications (URLLC)” Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the Examiner has addressed more than one of the performance requirements).

               Regarding claim 4.
                           Qiao does not explicitly teach wherein initiating the dynamic instantiation further comprises: determining available resources at the configurable control node; and initiating the dynamic instantiation when the available resources at the configurable control node can accommodate the one or more functionalities.  
However, Yu teaches about the availability of resources in a next generation Node-B (gNB) initiated by a CU-CP and a distributed unit (DU) wherein initiating the dynamic instantiation (Yu teaches in ¶ [0044] and ¶ [0047] about dynamically configurable nodes for example generation Node-B (gNB) initiated by a CU-CP and a distributed unit (DU), further comprises: determining available resources at the configurable control node (Yu, ¶ [0142] and resource availability indication procedure can allow the CU-UP entities 710 to inform the CU-CP 708 of the availability of resources to process a network slicing request…, the indication of the available resource can assist the CU-CP 708 to determine whether the specific CU-UP can serve the specific network slice requesting associated with a certain SLA” and provide to “the communication nodes 111 and 112 (configured nodes) can be  a transmission or reception points (TRPs). In instances when the communication nodes 111 and 112 are NodeBs e.g., eNBs or gNBs”); and 
 initiating the dynamic instantiation when the available resources at the configurable control node can accommodate the one or more functionalities (Yu,  Fig. 1J, ¶ [0142], [0032] and [0127], “a resource availability indication procedure can allow the CU-UP entities 710 to inform the CU-CP 708 of the availability of resources to process a network slicing request…, the indication of the available resource can assist the CU-CP 708” (the available resource assist or accommodate) CU-CP (one or more functionalities) and further can assist and or provide the available resources to “the communication nodes 111 and 112 (configured nodes) can be transmission/reception points (TRPs) when the communication nodes 111 and 112 are NodeBs e.g., eNBs or gNBs”) and further used to provide “Access and mobility management function (AMF)…, and (SMF) Session Management Function (one or more functionalities)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of applying a procedure to identify the availability of resources to provide to the communication nodes (Fig. 1 and [0142] and [0032]) of Yu into Qiao invention. One would have been motivated to do so in order to 

                Regarding claims 9 and 17.
Claims 9 and 17 incorporate substantively all the limitations of claim 1 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claims 10 and 18.
Claims 10 and 18 incorporate substantively all the limitations of claim 2 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claims 12 and 20.
Claims 12 and 20 incorporate substantively all the limitations of claim 4 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.

                 Regarding claim 7. 
                             Qiao teaches receiving a registration request message from the end device Qiao, Figs. 1, 5, ¶ [0147] and [0150], “a UE 100 (end device) may need to register with the network to receive services that require registration…” and “two RM states may be employed in a UE 100 and the AMF 155 that reflect the registration status of the UE 100 in the selected PLMN…, the UE 100 may receive services that require registration with the network”);
forwarding the registration request message to a centralized unit in one of a core network or an edge network (Qiao, Figs. 1, 5, and ¶ [0150], “the AMF 155 that reflect (forwarding) the registration status of the UE 100 in the selected PLMN: RM-DEREGISTERED 500, and RM-REGISTERED 510” (a centralized unit) and “the RM REGISTERED state 510, the UE 100 may be registered with the network (one of a core network or edge network). In the RM-REGISTERED 510 state, the UE 100 (end device) may receive services that require registration with the network”), wherein the centralized unit communicates with one or more of an access and mobility management function (AMF) and a session management function (SMF) in the core or edge network (Qiao, Fig. 1, 5 and ¶ [0150] and [0142], “some UE 100 context may still be stored in the UE 100 and the AMF 155. In the RM REGISTERED state 510, (a centralized unit) the UE 100 may be registered with the network. In the RM-REGISTERED 510 state” (centralized unit interact with AMF), and further teaches that “signaling between the UE 100 and AMF 155, handling of N2 signaling from SMF 160 (relayed by AMF 155) related to PDU sessions and QoS” (these teach how the RM registered state 510 communicate with the AMF and SMF (one or more functionalities)); 
finalizing the registration with the centralized unit (Qiao, Fig. 5 and ¶ [0150], “the RM REGISTERED state 510, the UE 100 may be registered with the network. In the RM-REGISTERED 510 state, the UE 100 may receive services that require registration with the network” (the registration finalized since the user (end device) able to receive the service based on the registration)); and 
receiving the message requesting establishment of PDU session following the registration (Qiao, ¶ [0158] and [0150], “the 5GC may support a PDU connectivity service that provides exchange of PDUs between a UE 100 and a data network identified by a DNN. The PDU connectivity service may be supported via PDU sessions that are established upon request from the UE 100 (end device)” when the “the UE 100 (end device) may be registered with the receive services that require registration with the network”).

              Regarding claim 8.  
                                             Yu further teaches wherein the network device comprises a distributed unit (DU) of a wireless station (Yu, Fig. 7 and ¶ [0118] and [0176], “FIG. 7 illustrates components of an exemplary 5G-NR architecture 700 with…, network elements of the NG-RAN 714 may be split into central and distributed units, and different central and distributed units, or components of the central and distributed units…” and “which can be performed in a wireless architecture in connection with configuring network slicing in a 5G-NR”).
                       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include (DU) distributed Unit which can be performed in a wireless architecture in 5G (Fig. 7, [0118] and [0176]) of Yu into Qiao invention. One would have been motivated to do so since using the split architecture of the central and distributed unit (DU) and so that the DU works with low throughput and very high latency backhauls and could be the best solution for remote rural deployment with insufficient infrastructure.

            Regarding claim 15.
Claim 15 incorporates substantively all the limitations of claim 7 in device form and is rejected under the same rationale.
              Regarding claim 16.
.

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao in view of Yu, further in view of Park et al. (US. Pub. No. 2020/0084663 A1, hereinafter Park).

                Regarding claim 5. Qiao in view of Yu teaches the method of claim 1.
                             Qiao further teaches receiving a request to release the PDU session (Qiao, ¶ [0132], “the UE 100 IP address management may include allocation and release of the UE 100 IP address as well as renewal of the allocated IP address, where applicable. The UE 100 sets the requested PDU type during the PDU session establishment procedure based on its IP stack capabilities and configuration”); and 
                        releasing the PDU session based on the release request (Qiao, ¶ [0132] and [0146], the requested PDU “release of the UE 100 IP address as well as renewal of the allocated IP address, where applicable. The UE 100 sets the requested PDU” and “connection management may be employed to establish and release the signaling connection between the UE 100 and the AMF 155”). Yu also teaches “the dynamic allocation of resources to UEs in both uplink and downlink in ¶ [0053]) but does not include the deallocation of resources. Therefore, Qiao in view of Yu does not explicitly teach deallocating resources associated with the dynamically instantiated one or more functionalities based on the release request.  
                         However, Park from the same field of endeavor teaches about the deallocation of resource in the AFM and MME functionalities for deallocating resources associated with the dynamically instantiated one or more functionalities based on the release request (Park, ¶ [0364],“ the core network configuration is supported dynamically, the SMF may request the first UPF to deallocate... The SMF may send the result of the deactivation of packet duplication to the AMF (SMF and AMF correspond to one or more functionalities) e.g. PDU session resource modify response message, PDU session modification response message, PDU session resource release response message, PDU session release response message,..,” (deallocating the resource which is associated with dynamically instances of SMF and AMF (one or more functionalities) based on the request to release in the response)).                   
                            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of deallocating the resources in the PDU session and the SMF may send the result of the deactivation of packet duplication to the AMF ([0364]) of Park into Qiao in view of Yu invention. One would have been motivated to do so since this method involves receiving a request message for requesting an establishment of a packet data network (PDU) session for a user equipment (UE) from an access and mobility management function (AMF) node, where a handover for the UE from a first wireless communication system to a second wireless communication system and thus helps the system to enable operating efficiently and ensuring high speed communication services in a PDU session.

               Regarding claim 6.
                            Park further teaches that determining whether one or more of the dynamically instantiated functionalities are in use by another PDU session (Park, ¶ [0195],“the old AMF AMF 155 a response 815 to Namf_Communication_UEContextTransfer SUPI, MM context, SMF 160 information, PCF ID. In an example, the old AMF 155 may respond to the new AMF 155 for the Namf_Communication_UEContextTransfer invocation by including the UE's SUPI and MM context..., and PDU session ID” (when the MMF or AMF (one or more functionalities) receives the session reject message from the SMF, the MM or AMF is in use by the given PDU session ID (another PDU session)); and 
         not deallocating resources corresponding to the one or more of the dynamically instantiated functionalities that are in use by the other PDU session (Park, [0273] and [0364], “PDU session establishment accept to the UE 100. The (R) AN 105 may provide the NAS message to the UE 100 if the necessary RAN 105 resources are established and the allocation  of (R) AN 105 tunnel information are successful” (not deallocating because since the resource is allocated) and “the AMF may forward the received request to deactivate packet duplication to the SMF  (AMF and SMF are one or more dynamically functionalities) e.g. PDU session resource modify request message, PDU session modification request message, PDU session resource release request message, PDU session release request message, PDU session update request message, PDU session modify request message”).
             Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of allocating resources (not deallocating) and releasing the request message in the PDU session ([0273] and [0364]) of Park into Qiao in view of Yu invention. One would have been motivated to do so since this method involves receiving a request message for requesting an establishment of a packet data network (PDU) session for a user equipment (UE) from an access and mobility management function 

Regarding claim 13.
Claim 13 incorporates substantively all the limitations of claim 5 in device form and is rejected under the same rationale.
Regarding claim 14.
Claim 14 incorporates substantively all the limitations of claim 6 in device form and is rejected under the same rationale.

Response to Arguments
         Applicant argues that Qiao does not disclose or suggest "initiating dynamic instantiation of one or more functionalities at a configurable control node based on the particular performance requirements". Accordingly, it is unclear how the Examiner then relies on any portion of Qiao for disclosing a further limitation of this feature, namely that the one or more functionalities (instantiation of which is dynamically initiated at the configurable control node) comprise one or more of: centralized unit (CU) functionalities, accessibility and mobility management function (AMF) functionalities, or session management function (SMF) functionalities, as recited in original claim 3, and as now recited in amended claim 1. The AMF and SMF disclosed in paragraph 0127 of Qiao, which the Examiner relies on to reject claim 3, are merely the traditional AMF and SMF which reside in a 5G core network, as depicted in Fig. 1 and 2 of Qiao. 
       In response to the above Applicant’s argument, the Examiner respectfully disagrees. The Examiner believes that the prior art of record can be combined to known methods or system to yield predictable results without changing the claimed respective functions and thus, the Examiner relies on the teachings of the prior art of record Qiao to teach the initiating of presenting or instantiation at least one or more of the functionalities. For example, access and mobility management function (AMF)…, and (SMF) Session Management Function are equivalent to one or more functionalities which are disclosed in ¶ [0127]. Further, the Examiner has introduced the secondary prior art of record Yu to teach initiating the dynamic instantiation of one or more functionalities to control nodes. Accordingly, Yu teaches in ¶ [0047] how different configurable nodes communicatively coupled to one or more functionalities the AMF 132 (access mobility management functionality) and the UPF 134 (user plane functionality) these are equivalent to applicants “one or more functionalities” and further teaches in ¶ [0043] about a particular performance requirement selection such as, Quality of Service (QoS) and traffic flow template (TFT) selection to adapt and initiate a dynamic function of configuration on any of the nodes 111 or 112 to establish a communication with UEs 101, 102 as disclosed in ¶ [0044]. Therefore, under BRI (Broadest reasonable claim interpretation), the Examiner’s claimed interpretation is accordingly clear and reasonable. Furthermore, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of 
    
          Applicant also argues that the teachings of Yu “nodes 111 and 112” appear to be traditional, established air interface functions performed by wireless base stations in conventional RANs… Paragraph 0044 describes that RAN nodes 111 or 112 are configured to communicate with the UEs 101, 102 using specific antenna panels and receive/transmit beam selections for downlink/uplink. This section of Yu also does not disclose or suggest that functions of nodes 111/112 are dynamically instantiated based on particular performance requirements, let alone that the one or more functionalities comprise one or more of: centralized unit (CU) functionalities, accessibility and mobility management function (AMF) functionalities, or session management function (SMF) functionalities, as required by amended claim 1. (Remarks, Pages 12-13).
         In response to the above argument, the Examiner respectfully disagree. The Examiner believes that nowhere in the specification of Yu indicates that the configuration of the nodes 111 and 112 to perform functions is traditional way. Rather, Yu discloses in in ¶ [0044] that “any of the nodes 111 or 112 can be configured to communicate to the UEs 101, 102 (e.g., dynamically)”.  Instead, the instant Application in ¶ [0033]-[0034] indicates that “configurable control node 120 may include additional logic components, such as CU-UP logic…, corresponding to functions traditionally configured to reside on core network 210” and “each 
           Similarly, the above all responses to arguments of independent claim 1 apply to independent claims 9 and 17 respectively
         Applicant further argues that Paragraphs 0142, 0032 and 0127 of Yu nothing discloses or even remotely suggests initiating the dynamic instantiation when the available resources at the configurable control node can accommodate the one or more functionalities, as recited in claim 4. Rather, at most, the identified sections may be interpreted as disclosing exchanging information between elements in the network and initiating network slicing when resources are available. Initiated slicing using pre-established slicing components does not disclose or suggest initiating the dynamic instantiation of one or more functionalities by a configurable control node, as required by claim 4. Accordingly, for at least these additional reasons, claim 4 is patentable over the combination of Qiao and Yu. Claims 12 and 20, although potentially different in scope, recite features similar to those recited in claim 4 and are therefore patentable over the art of record for at least the additional reasons given above for amended claim 4. (Remarks, Pages 13-14).
       In response of the above Applicant’s argument, the Examiner respectfully disagrees. The Examiner believes that the cited Paragraphs are used to teach the additional features in claim 4. For example, Yu discloses in ¶ [0142], [0032] and [0127]  resource availability and allocation to the dynamically configured nodes element 111 and 112 and thus “a resource availability indication procedure can allow the CU-UP entities 710 to inform the CU-CP 708 of the resources to process a network slicing request…, the indication of the available resource can assist the CU-CP 708 to determine whether the specific CU-UP can serve the specific network slice requesting associated with a certain SLA” and provide to “the communication nodes 111 and 112” (note that nodes 111 and 112 are dynamically configured to communicate user equipment, mobility control 129C, radio admission control 129D, dynamic allocation of resources to UEs in both uplink and downlink (scheduling) 129F) as disclosed in ¶ [0044] and [0053]).
         Similarly, the above all responses to argument of dependent claim 4 applies to dependent claims 12 and 20 respectively.
         Furthermore, any remaining arguments are addressed by the response above.

Citation of pertinent prior art of record.
Suchter et al. (US. Pub. No. 2016/0373370 A1) which discloses “system resources by the plurality of job processes operating on a particular computer system node, a system resource allocation engine configured to dynamically determine system resource allocations for particular job processes operating on particular computer system nodes.”
Kitazoe et al. (US. Pub. No. 2016/0262144 A1) which discloses “capability determination block is configured to dynamically determine an instantaneous network capability information (INCI) of the network node in response to a change from the first resource allocation to a second resource allocation.”
Zhu et al. (US. Pub. No. 2010/0115095 A1) which discloses “system for managing resources automatically among nodes includes a node controller configured to dynamically manage 
Herington et al. (US. Pub. No. 2006/0026599 A1) which discloses “wherein at least a subset of the plurality of cluster nodes executes multiple applications and includes respective resource allocation modules for assigning resources between the multiple applications in response to performance data associated with the multiple applications, a plurality of load balancers for distributing application transactions between the plurality of cluster nodes, and a configuration process that analyzes performance data associated with the multiple applications and dynamically configures the plurality of load balancers in response to the analysis.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455